number release date cc ct ct-124307-01 uiln date criminal tax bulletin department of treasury internal_revenue_service office_of_chief_counsel criminal tax_division june this bulletin is for informational purposes it is not a directive title_26 and title_26 related cases unreasonably restrain interstate trade and commerce in violation of sec_1 of the sherman act after his acquittal true filed an application under the hyde fifth_amendment privilege not violated by filing requirement in united_states v roberts no u s app lexis 8th cir date the eighth circuit affirmed roberts’ conviction of two counts of failing to file income_tax returns for and in violation of sec_7203 roberts was sentenced to sixteen months’ imprisonment and one year supervised release on appeal roberts argued inter alia the requirement to file a tax_return under penalty of perjury violated his fifth_amendment right against self incrimination because had he filed returns in and he would be admitting he was required to but failed to file returns for tax years through the court rejected roberts’ argument because case law has held a taxpayer cannot rely on the fifth_amendment privilege_against self incrimination to fail to file a tax_return or fail to disclose any information roberts also argued the indictment was deficient because it failed to cite sec_6012 the statute requiring him to pay taxes the court rejected this argument holding an indictment is ordinarily sufficient if it states each material element of the crime charged in this case roberts was charged with violating sec_7203 which provides punishment for willfully failing to file a tax_return and the court found each element of the charge was recited in the indictment content requirements of hyde amendment pleadings not jurisdictional in 250_f3d_410 6th cir true was tried and acquitted of one count of conspiring to amendment seeking to recover his litigation costs codified in the statutory notes to u s c 3006a the hyde amendment authorizes reasonable attorneys’ fees and litigation expenses to a prevailing_party in a criminal case if a court determines the government’s position was vexatious frivolous or in bad faith in his application true claimed the government’s prosecution was vexatious and or in bad faith because inter alia the government knew there was insufficient evidence to prove beyond a reasonable doubt he was a member of the price fixing conspiracy true failed however to include itemized statements from his attorneys stating the time they spent on his case and their rates the government moved to dismiss the application arguing it was jurisdictionally defective and true had failed to meet his burden of showing the government’s position was vexatious frivolous or in bad faith the district_court denied true’s application on the merits but then denied the government’s lack of jurisdiction motion the sixth circuit first examined on appeal the government’s argument claiming true’s application was jurisdictionally defective because it did not conform to the pleading requirements set forth in the equal_access_to_justice_act u s c et seq as incorporated by the hyde amendment the court looked to the decisions of several circuits where the content requirements were held to simply be pleading requirements and not jurisdictional the court agreed that interpreting the content requirements as jurisdictional would narrowly construe the eaja’s waiver of sovereign immunity and cause attorneys to make their fee demands and statements of time as large as possible accordingly the court found true’s application was timely and not defective for failing to include statements of his attorneys’ time and fees the court then determined the government’s prosecution was not vexatious or in bad faith for there was probable cause to bring the indictment and prosecute true accordingly the court affirmed the district court’s denial of true’s hyde amendment motion hyde amendment award of attorney fees requires harassment and legal insufficiency in united_states v sherburne f 3d 9th cir the government appealed the district court’s award of attorneys’ fees to sherburne pursuant to the hyde amendment who was tried for hud fraud but not convicted the hyde amendment permits a criminal defendant to recover fees when the government’s position was vexatious frivolous or in bad faith as provided by u s c 3006a at trial thirteen defendants were prosecuted for alleged abuses in the funding and construction of a housing development in montana using department of housing and urban development funds the jury acquitted the defendants on some charges but other charges resulted in a hung jury the latter charges were later dismissed some of the defendants including sherburne moved for attorneys’ fees the district_court awarded fees to sherburne and to one other defendant relying on the prosecution on appeal the ninth circuit recognized the hyde amendment establishes three separate grounds upon which attorney's_fees may be awarded for conduct that is vexatious frivolous or in bad faith id at the district_court awarded attorneys' fees based on the vexatiousness of the interpretation of vexatious in 34_fsupp2d_346 e d va the ninth circuit indicated the holland standard was incorrect a standard that focuses solely on the 'reasonable prosecutor' and 'proof beyond a reasonable doubt' requires too much of the united_states sherburne at instead the court stated vexatious includes an element of maliciousness and contemplates a suit that is objectively deficient id at both are required for the court to grant attorneys’ fees under the hyde amendment accordingly the ninth circuit vacated the award of fees and remanded the case for the district_court to apply the proper vexatious frivolous or bad faith standard sentencing amendment abrogating heartland analysis cannot be applied retroactively in 245_f3d_294 3rd cir diaz pled guilty to fraud and money laundering counts and was sentenced to thirty-three months’ imprisonment diaz owned a for-profit vocational school which participated in federal student financial assistance programs she manipulated the school’s default rates in order to continue to receive federal funds the school was no longer entitled to thus defrauding the government of dollar_figure diaz appealed the sentence arguing her conduct was outside the heartland of the money laundering guideline and therefore her sentence should have been computed under the fraud guideline the third circuit agreed despite a new amendment to the sentencing guidelines enacted after diaz was sentenced amendment effective date abrogated the courts’ ability to consider whether the conduct punished is atypical of the conduct usually punished under the money laundering statute and should be sentenced under another guideline is it held inappropriate although the court recognized under the guidelines as amended sentencing courts may not conduct an inquiry into the heartland of the money laundering guideline and courts have no discretion to decide that the money laundering guideline the amendment could not be applied retroactively in this case id at the constitution does not permit retroactive application of an amended sentencing guideline where as here a harsher penalty might result id at the court then applied the pre-amendment guideline and case law analysis from its prior decisions to determine whether the defendant’s conduct is atypical of cases ordinarily sentenced under that guideline and if so determine what guideline would be more appropriate given the offense conduct id at although the evidence supported her money laundering plea diaz never used the proceeds of her fraudulent activities to promote additional criminal conduct by reinvesting in further criminal conduct and she did not attempt to conceal the funds or transfer them anywhere except her business the court remanded the case for resentencing concluding diaz' conduct was atypical and should have been sentenced under the fraud guideline promotion money laundering should not be grouped with fraud in 249_f3d_106 2nd cir percan orchestrated a conspiracy to steal and resell airbags in his auto parts store he was convicted of transportation of stolen goods money laundering and conspiracy to commit these offenses at sentencing his transportation of stolen goods and money laundering convictions were not grouped together resulting in an offense level two levels higher than if they had been grouped percan objected to the sentencing court’s failure to group his fraud and money laundering convictions although the circuits are split regarding the grouping of fraud and money laundering counts the seminal case in the second circuit is 179_f3d_1 2d cir which held grouping to be appropriate if all counts involve the same victim on appeal percan argued because he was convicted of promotion money laundering rather than concealment money laundering the victims of his money laundering were the same as the victims of his underlying fraud the second circuit disagreed finding the victims different despite the fact percan’s money laundering was promotion money laundering moreover the court found percan’s deposit of the sua proceeds into his business bank account lent legitimacy to the sua proceeds the court found although percan’s fraud and promotion money laundering convictions were more highly interwoven than the fraud and concealment money laundering convictions in napoli the victims were still not the same therefore the footnote in napoli sanctioning grouping in uniquely interwoven circumstances did not apply percan’s sentence was affirmed to determine the object of racketeering offense courts must use beyond a reasonable doubt standard in united_states v farese 284_f3d_1056 11th cir farese plead guilty to racketeering in violation of u s c the applicable sentencing guideline u s s g sec_2e1 provides the base offense level for racketeering shall be the greater of or the offense level applicable to the underlying object of the racketeering offense at sentencing the district_court found the object of farese’s racketeering offense was money laundering accordingly the court based farese’s sentence on the offense level applicable to money laundering the court found farese’s other underlying offense mail fraud was not the object of his racketeering offense since finding mail fraud was the object of farese’s racketeering would have resulted in a offense level the issue on appeal was whether the court correctly determined money laundering was the object on appeal farese contended the district_court had incorrectly applied the preponderance_of_the_evidence standard rather than the proof beyond a reasonable doubt standard to determine the object of farese’s racketeering offense was money laundering the eleventh circuit looked to the general application principles found in u s s g chapter part b the application notes to u s s g sec_1b1 d concern cases such as farese’s where there are multiple underlying offenses and the plea does not establish which offense was the object the application notes provide the court should determine which offense was the object based on whether the court were it sitting as a trier of fact would convict the defendant of conspiring to commit that object offense the eleventh circuit interpreted the words were it sitting as a trier of fact to mean the district_court must find beyond a reasonable doubt farese conspired to commit the object offense before it can sentence him on the basis of that offense since the district_court had found farese conspired to commit money laundering by a preponderance_of_the_evidence the eleventh circuit vacated farese’s sentence and remanded criminal tax bulletin table of cases june title_26 and title_26 related cases united_states v roberts no u s app lexis 8th cir date 250_f3d_410 6th cir united_states v sherburne f 3d 9th cir sentencing 245_f3d_294 3rd cir 249_f3d_106 2nd cir united_states v farese 284_f3d_1056 11th cir department of the treasury internal_revenue_service document catalog number 24304b
